Citation Nr: 1312373	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain with degenerative disc changes and narrowing of L4-5 (lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from July 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  The Veteran appealed.  During the pendency of the appeal, the RO issued a rating decision in August 2010 granting service connection for neurological deficits in the bilateral lower extremities, evaluating each extremity as 10 percent disabling, effective March 2, 2009.  The Veteran did not appeal that decision within one year of its issuance.  The Board finds, therefore, that decision is final and it has no jurisdiction to reconsider any decision made therein.

The Board notes that the Veteran appeared and testified at a Board hearing held at the RO before a Veterans Law Judge in March 2010; however, this hearing was not on the issue presently before the Board, but was on the issue of entitlement to an earlier effective date for the assignment of a 10 percent rating for the service-connected lumbar spine disability.  This issue was denied in a November 2010 Board decision, in which the present issue before the Board was also remanded for the Veteran to be afforded a hearing as he had previously requested but not given.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2011 as to his claim for a higher disability rating for his service-connected lumbar spine disability.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

In June 2011, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for additional development.  After completing the additional development, the AMC issued a rating decision granting an increased disability rating to 20 percent for the Veteran's service-connected lumbar spine disability effective January 10, 2007.  Since the granted increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that, pursuant to the request of the Veteran's representative, the Veteran's claim is remanded for additional development.

In its Informal Hearing Presentation submitted to the Board in March 2013, the Veteran's representative asserted that the medical evidence in the VA treatment records suggests an increase in the severity of the Veteran's service-connected lumbar spine disability during the pendency of the appeal.  It requested that, since the last VA examination is now nearly three years old, the Board remand for a more current examination.

The Board notes that it remanded the Veteran's claim in June 2011 for additional documentary development, i.e., to obtain Social Security disability adjudication and medical records and to update VA treatment records.  It did not request an examination at that time because the last examination was only one year old having been conducted in June 2010 and there was no indication in the record that the Veteran's service-connected lumbar spine disability had worsened.  However, given the representative's request and the lapse in time in the Veteran's appeal being returned for review, the Board will grant the representative's request to obtain a new contemporaneous VA examination.

Since it is necessary to remand this case for an examination, the Board concludes further efforts should also be undertaken to obtain possibly relevant evidence.  Since the last VA treatment record in the claims file is from August 2011, VA treatment records should be updated for any treatment of the Veteran's lumbar spine disability since that time.  Furthermore, the Board notes that, in his Social Security disability application, the Veteran mentioned that he attends VA Vocational Rehabilitation meetings suggesting that he has been in a VA Vocational Rehabilitation program.  As such, any file relating to this should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA medical records from the Portland VA Medical Center in Vancouver, Washington, for treatment related to his service-connected lumbar spine disability from August 2011 to the present.  All efforts to obtain VA records should be fully documented.

2.  Obtain and associate with the claims file any VA Vocational Rehabilitation file related to the Veteran.

3.  When the above development has been accomplished and any available evidence has been associated with the claims file, the Veteran should be scheduled for a VA spine examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's thoracolumbar spine and discuss whether there is pain on movement, swelling, tenderness, deformity, atrophy of disuse, or muscle spasms resulting in guarding or an abnormal gait.  The examiner should also determine whether there is any evidence of ankylosis or other impairment of the thoracolumbar spine.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

